 

Exhibit 10.25

 

Citibank, N.A.   390 Greenwich Street   New York, New York 10013
[bdcacitilogo.jpg]



 

EXECUTION COPY

 

Date: July 13, 2012 (amended and restated as of May 6, 2014)     To: 405 TRS I,
LLC   106 York Rd.   Jenkintown, PA 19046   Attention: General Counsel  
Facsimile: 646-861-7804     From: Citibank, N.A.   388 Greenwich Street   11th
Floor   New York, New York 10013   Attention: Director Derivative Operations  
Facsimile: 212-615-8594

 

Transaction Reference Number: __________

 

CONFIRMATION

 

Ladies and Gentlemen:

 

The purpose of this letter agreement is to set forth the terms and conditions of
the Transactions entered into between Citibank, N.A. ("Citibank") and 405 TRS I,
LLC, a limited liability company organized under the laws of the State of
Delaware ("Counterparty"), on the Trade Date specified below (each, a
"Transaction" and, collectively, the "Transactions"). This letter constitutes a
"Confirmation" as referred to in the Master Agreement specified below.

 

The definitions and provisions contained in the 2000 ISDA Definitions (the
"Definitions"), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
shall govern. Capitalized terms used but not defined in this Confirmation have
the meanings assigned to them in Annex A. Capitalized terms used but not defined
in this Confirmation or in Annex A have the meanings assigned to them in the
Definitions.

 

With effect from the Fifth Amendment Effective Date specified below, this
Confirmation amends and restates the prior Confirmation dated July 13, 2012,
amended and restated as of October 16, 2012, December 7, 2012, May 10, 2013,
July 18, 2013 and October 15, 2013 relating to the Transactions described herein
(the "Original Confirmation"), which Original Confirmation (with respect to the
period from and after the Fifth Amendment Effective Date) is hereby superseded
and shall be of no further force or effect.

 

1.Agreement

 

This Confirmation supplements, forms a part of and is subject to, the ISDA 2002
Master Agreement, dated as of July 13, 2012 (as amended, supplemented and
otherwise modified and in effect from time to

 

Page 1

 

 

time, the "Master Agreement"), between Citibank and Counterparty. All provisions
contained in the Master Agreement govern this Confirmation except as expressly
modified below.

 

2.Terms Of Transactions

 

The terms of the particular Transactions to which this Confirmation relates are
as follows:

 

General Terms:           Trade Date:   July 13, 2012       Effective Date:  
July 13, 2012       Amendment Effective Date:   December 7, 2012       Second
Amendment Effective Date:   May 10, 2013       Third Amendment Effective Date:  
July 18, 2013       Fourth Amendment Effective Date:   October 15, 2013      
Fifth Amendment Effective Date:   May 6, 2014       Scheduled Termination Date:
  The latest date for the final scheduled payment (or, if there is only one
scheduled payment, for such scheduled payment) of principal of any Reference
Obligation at any time included in the Reference Portfolio.       Termination
Date:   The final Scheduled Settlement Date (as defined in the Master Agreement)
with respect to all Transactions (other than any Counterparty Second Floating
Rate Payer Payment Date). The obligations of the parties to make payments
required to be made hereunder shall survive the Termination Date.      
Obligation Termination Date:   (a) In relation to any Repaid Obligation, the
related Repayment Date; and           (b) In relation to any Terminated
Obligation, the related Termination Settlement Date.       Reference Portfolio:
  As of any date of determination, all Reference Obligations with respect to all
Transactions outstanding on such date.       Reference Obligation:   Each
obligation listed in Annex I as revised from time to time pursuant to this
Confirmation having a Reference Amount equal to the "Reference Amount" indicated
in Annex I for such obligation (and, in the case of a Committed Obligation,
having an Outstanding Principal Amount equal to the

 

Page 2

 

 

    "Outstanding Principal Amount" indicated in Annex I for such Committed
Obligation), in each case, subject to adjustment by the Calculation Agent in
accordance with the terms of this Confirmation.           Counterparty may, by
notice to Citibank on any Business Day on or after the Trade Date (each, an
"Obligation Trade Date"), designate that any obligation (each, a "Reference
Obligation") shall become the subject of a Transaction hereunder. Any such
notice shall specify the proposed Reference Obligation and the proposed
Reference Amount, Reference Entity and Initial Price in relation to such
Transaction.           Notwithstanding the foregoing, no such designation by
Counterparty will be effective unless:           (a)     Citibank, in its sole
discretion, consents on or prior to the Obligation Trade Date to the relevant
Reference Obligation becoming the subject of a Transaction hereunder with the
effect set forth in the second and third paragraphs following subparagraph (c)
below;           (b)     on the Obligation Trade Date (i) the relevant Reference
Obligation satisfies the Obligation Criteria set forth in Annex II and (ii) the
Portfolio Criteria set forth in Annex II are satisfied (or, if any Portfolio
Criterion is not satisfied immediately prior to such designation, then the
extent of compliance with such Portfolio Criterion is improved); and          
(c)     if the relevant Reference Obligation would be a Non-Standard Reference
Obligation, Counterparty gives notice of such fact to Citibank in such notice of
designation (provided that any failure to give such notice shall not affect the
effectiveness of such designation).           Without limiting the generality of
the foregoing clause (a), Citibank may reasonably withhold its consent to any
such designation based on any legal, accounting, tax or other similar issues
that are adverse to Citibank in any material respect and that would or could
reasonably be expected to arise as a result of the entry into such Transaction
or any purchase by the Citibank Holder of such Reference Obligation as a hedge
for such Transaction.           The "Obligation Settlement Date" for a
Transaction

 

Page 3

 

 

    shall be the date following the Obligation Trade Date for such Transaction
that is customary for settlement of the related Reference Obligation
substantially in accordance with the then-current market practice in the
principal market for the related Reference Obligation (as determined by the
Calculation Agent).           On the Obligation Trade Date for a Transaction,
the Reference Amount of such Transaction shall, for all purposes hereof other
than calculating Rate Payments, be increased by the "Reference Amount" specified
in such notice from Counterparty. On the Obligation Settlement Date for a
Transaction, the Reference Amount of such Transaction shall, solely for the
purposes of calculating Rate Payments, be increased by the "Reference Amount"
specified in such notice from Counterparty.           Once a Reference
Obligation becomes the subject of a Transaction hereunder, Citibank shall
promptly prepare and deliver to Counterparty a revised Annex I reflecting the
Reference Portfolio as of the related Obligation Trade Date.           If any
payment of interest on a Reference Obligation that would otherwise be made
during the period from and including the Obligation Trade Date to but excluding
the Termination Trade Date is not made but is capitalized as additional
principal (without default), then the amount of interest so capitalized as
principal shall become a new Transaction hereunder (a "PIK Transaction") having
the same terms and conditions as the Transaction relating to the Reference
Obligation in respect of which such interest is capitalized, except that (1) the
Initial Price in relation to such PIK Transaction shall be zero, (2) the
Obligation Trade Date and Obligation Settlement Date for such PIK Transaction
shall be the date on which such interest is capitalized and (3) the Reference
Amount of such PIK Transaction will be the amount of interest so capitalized as
principal. Citibank shall give notice to Counterparty after a PIK Transaction
becomes outstanding as provided above, which notice shall set forth the
information in the foregoing clauses (2) and (3).       Reference Entity:   The
borrower of the Reference Obligation identified as such in Annex I. In addition,
"Reference Entity", unless the context otherwise requires, shall also refer to
any guarantor of or other obligor on the Reference

 

Page 4

 

 

    Obligation.       Ramp-Up Period:   The period from and including the
Effective Date and ending on and including the date 90 days after the Amendment
Effective Date.       Ramp-Down Period:   The period from and including the date
60 days prior to the Scheduled Termination Date and ending on and including the
Scheduled Termination Date.       Portfolio Notional Amount:   As of any date of
determination, the sum of the Notional Amounts for all Reference Obligations as
of such date.       Notional Amount:   (a) In relation to any Transaction (other
than with respect to any Terminated Obligation or Repaid Obligation), as of any
date of determination, the Reference Amount of the related Reference Obligation
as of such date multiplied by the Initial Price in relation to such Reference
Obligation; and           (b) In relation to any Terminated Obligation or Repaid
Obligation, the amount of the reduction in the Reference Amount of the related
Reference Obligation determined, in the case of a Terminated Obligation,
pursuant to Clause 3 or, in the case of a Repaid Obligation, pursuant to Clause
5, in each case multiplied by the Initial Price in relation to the related
Reference Obligation.       Outstanding Principal Amount:   In relation to any
Reference Obligation as of any date of determination, the outstanding principal
amount of such obligation as shown in the then current Annex I, as increased
pursuant to this Clause 2 (or, in the case of any Committed Obligation, pursuant
to any borrowing in respect of such Committed Obligation after the Obligation
Settlement Date) and reduced pursuant to Clauses 3 and 5. Except as otherwise
expressly provided below with respect to Counterparty First Floating Amounts,
the Outstanding Principal Amount of any Committed Obligation on any date shall
include the aggregate stated face amount of all letters of credit, bankers'
acceptances and other similar instruments issued in respect of such Committed
Obligation to the extent that the holder of such Committed Obligation is
obligated to extend credit in respect of any drawing or other similar payment
thereunder.       Commitment Amount:   In relation to any Reference Obligation
that is a Committed Obligation (and the related Transaction)

 

Page 5

 

 

    as of any date of determination, the maximum outstanding principal amount of
such Reference Obligation that a registered holder thereof would on such date be
obligated to fund (including all amounts previously funded and outstanding,
whether or not such amounts, if repaid, may be reborrowed).       Notional
Funded Amount:   In relation to any Reference Obligation that is a Committed
Obligation (and to the related Transaction) as of any date of determination, the
greater of (a) zero and (b) the sum of (i) the Outstanding Principal Amount of
such Reference Obligation as of the Obligation Trade Date multiplied by the
Initial Price in relation to such Reference Obligation minus (ii) the product of
(x) the excess, if any, of the Commitment Amount of such Reference Obligation as
of the Obligation Trade Date over the Outstanding Principal Amount of such
Reference Obligation as of the Obligation Trade Date multiplied by (y) 100%
minus the Initial Price in relation to such Reference Obligation plus (iii) any
increase in the Outstanding Principal Amount of such Reference Obligation during
the period from but excluding the Obligation Trade Date to and including such
date of determination minus (iv) any decrease in the Outstanding Principal
Amount of such Reference Obligation during the period from but excluding the
Obligation Trade Date to and including such date of determination.           In
relation to any Reference Obligation that is a Term Obligation (and the related
Transaction) as of any date of determination, the Notional Amount of such
Reference Obligation.       Portfolio Notional Funded Amount:   As of any date
of determination, the aggregate of all Notional Funded Amounts with respect to
all Reference Obligations in the Reference Portfolio on such date of
determination.       Reference Amount:   In relation to (a) any Term Obligation
(and the related Transaction), the Outstanding Principal Amount of such Term
Obligation and (b) any Committed Obligation (and the related Transaction), the
Commitment Amount of such Committed Obligation.       Utilization Amount:   In
relation to any Calculation Period, the daily average of the Portfolio Notional
Amount during such Calculation Period.

 

Page 6

 

 

 

Maximum Portfolio Notional Amount:   USD450,000,000       Minimum Portfolio
Notional Amount   An amount equal to 70% of the Maximum Portfolio Notional
Amount.       Business Day:   New York       Business Day Convention:  
Following (which shall apply to any date specified herein for the making of any
payment or determination or the taking of any action which falls on a day that
is not a Business Day).           If any anniversary date specified herein would
fall on a day on which there is no corresponding day in the relevant calendar
month, then such anniversary date shall be the last day of such calendar month.
      Monthly Period:   Each period from and including the 15th day of any
calendar month to but excluding the same day of the immediately succeeding
calendar month.       Calculation Agent:   Citibank; provided that, if an Event
of Default under Section 5(a)(i) or 5(a)(vii) with respect to Citibank shall
have occurred and be continuing, then an Approved Buyer selected by Counterparty
in good faith and acceptable to Citibank and that is not an Affiliate of either
party shall be the Calculation Agent so long as no Event of Default with respect
to Counterparty shall have occurred and be continuing. Unless otherwise
specified, the Calculation Agent shall make all determinations, calculations and
adjustments required pursuant to this Confirmation in good faith and on a
commercially reasonable basis.       Calculation Agent City:   New York      
Initial Price:   In relation to any Reference Obligation (and the related
Transaction), the Initial Price specified in Annex I. The Initial Price (a) will
initially be as specified by Counterparty in its notice to Citibank on the
Obligation Trade Date, (b) will be determined exclusive of accrued interest and
(c) will be expressed as a percentage of the Reference Amount. The Initial Price
will be determined exclusive of Costs of Assignment that would be incurred by a
buyer in connection with any purchase of the Reference Obligation and exclusive
of any Delay Compensation.

 

Page 7

 

 

Payments by Counterparty           Counterparty First Floating Amounts:        
  First Floating Amount Payer:   Counterparty       First Floating Amount:   In
relation to any First Floating Rate Payer Payment Date, the sum, for each
Transaction, of the products of (a) the First Floating Rate Payer Calculation
Amount for such Transaction for the related First Floating Rate Payer
Calculation Period multiplied by (b) the Floating Rate Option for such
Transaction during the related First Floating Rate Payer Calculation Period plus
the Spread multiplied by (c) the Floating Rate Day Count Fraction; provided
that, for purposes of the foregoing calculation, the percentage specified in the
foregoing clause (b) shall be the Spread (and not the Floating Rate Option plus
the Spread) with respect to any portion of a First Floating Rate Payer
Calculation Amount constituting the undrawn stated face amount of all letters of
credit, bankers' acceptances and other similar instruments issued in respect of
a related Committed Obligation.           If the Floating Rate Option or the
Spread in relation to any Transaction varies during any First Floating Rate
Payer Calculation Period, then the Floating Rate Option or the Spread, as the
case may be, for such Calculation Period shall be equal to (a) the sum, for each
day during such Calculation Period, of the products of the Notional Funded
Amount of such Transaction for such day multiplied by the Floating Rate Option
or the Spread, as the case may be, in effect on such day divided by (b) the sum
of the Notional Funded Amount of such Transaction on each day during such
Calculation Period.       First Floating Rate Payer Calculation Amount:   In
relation to any First Floating Rate Payer Payment Date and any Transaction, the
daily average of the Notional Funded Amount of such Transaction during the
related First Floating Rate Payer Calculation Period.       First Floating Rate
Payer Calculation Period:   In relation to any Transaction, each period from and
including any date upon which a payment of interest is scheduled or otherwise
required to be made on the related Reference Obligation to but excluding the
next such date, except that (a) the initial First Floating Rate Payer
Calculation Period will commence on, and include, the related Obligation
Settlement Date and (b) the final First Floating Rate Payer Calculation

 

Page 8

 

 

    Period will end on, but exclude, the related Obligation Termination Date.  
    First Floating Rate Payer Payment Date:   (a) In relation to any Transaction
(other than with respect to any Terminated Obligation or Repaid Obligation), the
fifth Business Day following the last day of any Monthly Period during which any
payment of interest is scheduled or otherwise required to be made on the related
Reference Obligation, commencing with the first such date after the Obligation
Settlement Date for such Transaction and ending with the last such date
occurring prior to the related Obligation Termination Date; and           (b) In
relation to any Terminated Obligation or Repaid Obligation, the related Total
Return Payment Date.       Floating Rate Option:   In relation to any
Transaction, the floating rate index specified in the term loan agreement,
revolving loan agreement or other similar credit agreement governing the related
Reference Obligation (the "Reference Obligation Credit Agreement") that is used
to determine the rate of interest payable on such Reference Obligation; provided
that (a) if more than one interest rate setting is at any time used to determine
the rate of interest payable on a Reference Obligation (i.e., an interest rate
election for a specific interest period relating to such Reference Obligation),
then a separate First Floating Amount shall be calculated for each portion of
such Reference Obligation as to which a separate interest rate setting has been
effected, (b) any interest that has accrued to a specified date but is permitted
under the Reference Obligation Credit Agreement to be capitalized or deferred as
of such date (without default) shall be deemed to be scheduled to be paid on
such date, (c) any Reference Obligation Credit Agreement that provides for the
payment of interest less frequently than quarterly will be deemed to provide for
a scheduled quarterly payment of interest on each date specified by Citibank,
which date so specified shall be the calendar day of the month corresponding to
other payment dates applicable to the related Reference Obligation and (d)
notwithstanding the foregoing, (i) if the floating rate index for such Reference
Obligation (or any portion thereof) is the prime or base rate or is a fixed rate
(or is otherwise not a rate determined on the basis of rates at which deposits
in USD are offered to prime banks in the London interbank market), then the
Floating Rate Option for

 

Page 9

 

 

    such Reference Obligation (or such portion) shall equal USD-LIBOR-BBA and
(ii) if the floating rate index for such Reference Obligation (or any portion
thereof) is subject to the payment of a specified minimum rate regardless of the
level of the relevant floating rate index, then the Floating Rate Option will be
determined without regard to such specified minimum rate.       Designated
Maturity:   In relation to any Transaction and the related Reference Obligation,
the Floating Rate Option will have a Designated Maturity and Reset Dates that
correspond to the maturity and reset dates specified in the related Reference
Obligation Credit Agreement, except that, if the floating rate index specified
in the related Reference Obligation Credit Agreement that is used to determine
the rate of interest payable on the Reference Obligation (or any portion
thereof) is the prime or base rate or is a fixed rate (or is otherwise not a
rate determined on the basis of rates at which deposits in USD are offered to
prime banks in the London interbank market), then for purposes of determining
USD-LIBOR-BBA the "Designated Maturity" shall be one month and the first day of
each First Floating Rate Payer Calculation Period will be a Reset Date.      
Spread:   1.20%       Floating Rate Day Count Fraction:   In relation to any
Transaction, the Floating Rate Day Count Fraction will be the day count basis
for the computation of interest specified in the related Reference Obligation
Credit Agreement, except that, if the floating rate index specified in the
related Reference Obligation Credit Agreement that is used to determine the rate
of interest payable on the Reference Obligation (or any portion thereof) is the
prime or base rate or is a fixed rate (or is otherwise not a rate determined on
the basis of rates at which deposits in USD are offered to prime banks in the
London interbank market), then the Floating Rate Day Count Fraction will be
Actual/360.       Reset Dates:   As set forth in "Designated Maturity" above    
  Compounding:   Inapplicable

 

Page 10

 

 

Counterparty Second Floating Amounts:           Second Floating Amount Payer:  
Counterparty       Second Floating Amount:   In relation to any Second Floating
Rate Payer Payment Date, the product of (a) the Second Floating Rate Payer
Calculation Amount for the related Second Floating Rate Payer Calculation Period
multiplied by (b) the Spread multiplied by (c) the Floating Rate Day Count
Fraction; provided that no Second Floating Amount shall be payable following the
designation of an Early Termination Date by Counterparty as a result of the
occurrence of an Event of Default under Section 5(a)(i) or 5(a)(vii) with
respect to Citibank as Defaulting Party.       Second Floating Rate Payer
Calculation Amount:   In relation to any Second Floating Rate Payer Calculation
Period, the excess, if any, of (a) the Minimum Portfolio Notional Amount over
(b) the Utilization Amount for such Second Floating Rate Payer Calculation
Period.       Second Floating Rate Payer Calculation Period:   Each Monthly
Period; provided that (a) the initial Second Floating Rate Payer Calculation
Period shall begin on the last day of the Ramp-Up Period and (b) the final
Second Floating Rate Payer Calculation Period shall end on the last Second
Floating Rate Payer Payment Date.       Second Floating Rate Payer Payment
Dates:   The fifth Business Day following the last day of each Monthly Period;
provided that (a) the initial Second Floating Rate Payer Payment Date will be
the first such Business Day after the last day of the Ramp-Up Period and (b) the
final Second Floating Rate Payer Payment Date will be the Scheduled Termination
Date (whether or not the Termination Date occurs prior to the final Second
Floating Rate Payer Payment Date).       Spread:   1.20%       Floating Rate Day
Count Fraction:   Actual/360.       Compounding:   Inapplicable      
Counterparty Third Floating Amount:           Third Floating Amount Payer:  
Counterparty

 

Page 11

 

 

Third Floating Amount:   Each Expense or Other Payment.       Third Floating
Rate Payer Payment Dates:   In relation to any Transaction, (a) the fifth
Business Day after the last day of each Monthly Period, beginning with the first
such Business Day after the Obligation Settlement Date for such Transaction, (b)
the related Obligation Termination Date and (c) after the related Obligation
Termination Date, the fifth Business Day after notice of a Third Floating Amount
from Citibank to Counterparty; provided that, prior to the fifth Business Day
after the related Obligation Termination Date, if Counterparty has received less
than five Business Days' notice from Citibank that such Third Floating Amount is
due and payable, such Third Floating Rate Payer Payment Date shall be the fifth
Business Day after the last day of the next succeeding Monthly Period. The
obligation of Counterparty to pay Third Floating Amounts in respect of any
Transaction shall survive the related Obligation Termination Date.      
Counterparty Fourth Floating Amounts:           Fourth Floating Amount Payer:  
Counterparty       Fourth Floating Amount:   In relation to any Terminated
Obligation or Repaid Obligation, Capital Depreciation, if any.       Fourth
Floating Rate Payer Payment Dates:   Each Total Return Payment Date.      
Payments by Citibank:           Citibank Fixed Amounts:           Fixed Amount
Payer:   Citibank       Fixed Amount:   In relation to any Transaction, the
Interest and Fee Amount with respect to such Transaction for the related Fixed
Amount Payer Payment Date.       Fixed Amount Payer Calculation Periods:   In
relation to each Reference Obligation in the Reference Portfolio, each period
from and including any date upon which a payment of interest is made on such
Reference Obligation to but excluding the next such date; provided that (a) the
initial Fixed Amount Payer Calculation Period shall commence on and

 

Page 12

 

 

    include the Obligation Settlement Date for such Reference Obligation and (b)
the final Fixed Amount Payer Calculation Period shall end on, but exclude, the
related Obligation Termination Date.       Fixed Amount Payer Payment Dates:  
(a) In relation to any Transaction (other than with respect to any Terminated
Obligation or Repaid Obligation), the fifth Business Day after the last day of
any Monthly Period, commencing with the first such date after the Obligation
Settlement Date for such Transaction and ending with the last such date
occurring prior to the related Obligation Termination Date; and           (b) In
relation to any Transaction with respect to any Terminated Obligation or Repaid
Obligation, the related Total Return Payment Date.       Citibank Floating
Amounts:           Floating Amount Payer:   Citibank       Floating Amount:   In
relation to any Terminated Obligation or Repaid Obligation, Capital
Appreciation, if any.       Floating Rate Payer Payment Dates:   Each Total
Return Payment Date.

 

3.Reference obligation removal; accelerated termination.

 

Reference Obligation Removal

 

(a)          A Transaction may be terminated in whole by either party (or in
part by Counterparty) in accordance with this Clause 3 by the giving of notice
(an "Accelerated Termination Notice") to the other party (each such termination,
an "Accelerated Termination").

 

(i)Counterparty shall be entitled to terminate any Transaction or any portion
thereof by delivering an Accelerated Termination Notice to Citibank that is
given (i) on the proposed Termination Trade Date and (ii) no more than 30 days
prior to the proposed Termination Settlement Date; provided that, except in the
case of the termination of all Transactions, (x) the Portfolio Criteria set
forth in Annex II would be satisfied on the proposed Termination Trade Date
after giving effect to such termination and (y) the Net Collateral Value
Percentage would be greater than or equal to the Termination Threshold (in each
case, after giving effect to such termination). The Accelerated Termination
Notice shall specify the Reference Obligation that is the subject of such
Accelerated Termination, the amount of the Terminated Obligation, the proposed
Termination Trade Date and the proposed Termination Settlement Date.

 

Page 13

 

 

(ii)Following the occurrence of a Credit Event (as determined by the Calculation
Agent) with respect to the related Reference Entity (including any guarantor or
other obligor referred to in the definition thereof), Citibank shall, at any
time after the Obligation Trade Date for the Reference Obligation, be entitled
to propose, by notice to Counterparty, an increased Independent Amount
Percentage with respect to the related Transaction. If Counterparty does not, by
notice to Citibank within three Business Days after such notice from Citibank,
agree to such increase, then Citibank may terminate the related Transaction by
delivering an Accelerated Termination Notice to Counterparty that is given (i)
on the Termination Trade Date and (ii) no less than 10 days prior to the
proposed Termination Settlement Date. The Accelerated Termination Notice shall
specify the Reference Obligation that is the subject of such Accelerated
Termination, the amount of the Terminated Obligation, the Termination Trade Date
and the Termination Settlement Date.

 

Elective Termination by Citibank due to Certain Events

 

(b)If:

 

(i)  any Reference Obligation (including any Exchange Consideration) fails to
satisfy the Obligation Criteria at any time,

 

(ii)  the Portfolio Criteria are not satisfied at any time,

 

(iii)  Counterparty fails to perform when due any obligation to Transfer
Eligible Collateral under Clause 9(a), or

 

(iv)  Counterparty fails to perform when due any obligation to Transfer Eligible
Collateral under Clause 9(e) and such failure continues for one Business Day
after notice of such failure is given to Counterparty,

 

then Citibank may notify Counterparty in writing of such event. In the case of
the foregoing clause (i), if such event continues for 30 days following the
delivery of such notice, then Citibank will have the right but not the
obligation to terminate the related Transaction. In the case of the foregoing
clause (ii), if such event continues for 30 days following the delivery of such
notice, then Citibank will have the right but not the obligation to terminate
all (but not less than all) Transactions that are the subject of this
Confirmation. In the case of the foregoing clause (ii), pending any action taken
to correct or remedy non-compliance with one or both of clauses (iv) and (v) of
the Portfolio Criteria (but without limiting Counterparty's obligation to remedy
such non-compliance or Citibank's right under this Clause 3(b) to terminate the
related Transaction), Citibank may in its sole discretion elect to treat all or
any portion of the Transactions as Transactions relating to "Excess
Concentration Obligations", in each case, to the extent such treatment would
remedy such non-compliance. In the case of the foregoing clause (iii) or (iv),
Citibank will have the immediate right but not the obligation to terminate all
(but not less than all) Transactions that are the subject of this Confirmation.
Citibank may exercise this termination right with respect to each Terminated
Obligation by delivering an Accelerated Termination Notice to Counterparty that
is given, as to any Terminated Obligation, (1) on the proposed Termination Trade
Date and (2) no less than 10 days prior to the proposed Termination Settlement
Date for the related Terminated Obligation. The Accelerated Termination Notice
shall specify each Reference Obligation that is the subject of such Accelerated
Termination and, with respect to each such Reference Obligation, the amount of
the Terminated Obligation, the proposed Termination Trade Date and the proposed
Termination Settlement Date.

 

Page 14

 

 

Early Termination Date under Master Agreement

 

(c)         If an Early Termination Date is designated under the Master
Agreement, then (i) each Transaction will be terminated in its entirety, (ii)
notwithstanding any contrary or otherwise inconsistent provision of the Master
Agreement, the provisions set forth in Section 6(e) of the Master Agreement
shall not apply to any Transaction (except that amounts that become due and
payable on or prior to such Early Termination Date with respect to any
Transaction as provided in this Confirmation will constitute Unpaid Amounts) and
(iii) the Termination Trade Date for each Transaction will be the date specified
by the Calculation Agent occurring on or promptly after such Early Termination
Date; provided that, if such Early Termination Date is designated by reason of
an Event of Default as to which Citibank is the Defaulting Party, Counterparty
may specify the Termination Trade Date with respect to any Transaction as to
which the Calculation Agent has not specified the Termination Trade Date within
10 days after such Early Termination Date. The Calculation Agent shall give
notice (an "Accelerated Termination Notice") to each party (such termination, an
"Accelerated Termination") on or prior to such Early Termination Date, which
Accelerated Termination Notice shall specify each Reference Obligation that is
the subject of such Accelerated Termination and, with respect to each such
Reference Obligation, the amount of the Terminated Obligation, the proposed
Termination Trade Date and the proposed Termination Settlement Date. The amount,
if any, payable in respect of such Early Termination Date will be determined in
accordance with Clause 4(a) or 4(b) of this Confirmation (as applicable) based
upon the delivery of such Accelerated Termination Notice.

 

Effect of Termination

 

(d)         With respect to any Transaction terminated in whole pursuant to this
Clause 3, (i) as of the relevant Termination Trade Date the Reference Amount
shall, for all purposes hereof other than calculating Rate Payments, be reduced
to zero (and, in the case of a Committed Obligation, the Outstanding Principal
Amount thereof shall be reduced to zero) and (ii) as of the relevant Termination
Settlement Date the Reference Amount, for purposes of calculating Rate Payments,
shall be reduced to zero (and, in the case of a Committed Obligation, the
Outstanding Principal Amount thereof shall be reduced to zero). With respect to
any Transaction terminated in part pursuant to this Clause 3, (i) as of the
relevant Termination Trade Date the Reference Amount shall, for all purposes
hereof other than calculating Rate Payments, be reduced by the amount of the
reduction of the Reference Amount specified in the Accelerated Termination
Notice (and, in the case of a Committed Obligation, the Outstanding Principal
Amount shall be reduced by an amount equal to the product of the Outstanding
Principal Amount in effect immediately prior to such reduction multiplied by the
amount of the reduction of the Reference Amount divided by the Reference Amount
in effect immediately prior to such reduction) and (ii) as of the relevant
Termination Settlement Date the Reference Amount shall, for purposes of
calculating Rate Payments, be reduced by the amount of the reduction of the
Reference Amount specified in the Accelerated Termination Notice (and, in the
case of a Committed Obligation, the Outstanding Principal Amount shall be
reduced by an amount equal to the product of the Outstanding Principal Amount in
effect immediately prior to such reduction multiplied by the amount of the
reduction of the Reference Amount divided by the Reference Amount in effect
immediately prior to such reduction). Following any Termination Trade Date
(other than the Termination Trade Date in respect of the Termination Date),
Citibank shall promptly prepare and deliver to Counterparty a revised Annex I.

 

Citibank Call Date

 

(e)         Citibank will have the right, but not the obligation, to terminate
any Transaction that is the subject of this Confirmation or any portion thereof;
provided that (i) no such termination shall have a Termination Trade Date that
occurs prior to the date occurring 30 days prior to July 13, 2015 (the "Citibank
Call Date") or on a day other than a Business Day and (ii) any such termination
shall be effected by Citibank

 

Page 15

 

 

giving notice to Counterparty on a Business Day occurring no less than 30 days
prior to the proposed Termination Trade Date, which notice, in each case, shall
specify the proposed Termination Trade Date. If Citibank does not exercise its
right pursuant to this Clause 3(e) to terminate a Transaction with a Termination
Trade Date occurring on the date 30 days prior to the Citibank Call Date, then
Citibank will thereafter have the right, but not the obligation, to propose, by
notice to Counterparty no fewer than 10 Business Days prior to the date on which
such proposal is to be effective, to amend and restate one or more material
terms of such Transaction, including, without limitation, the Spread, the
Independent Amount Percentage and the application of the Obligation Criteria and
Portfolio Criteria, with effect no earlier than the Citibank Call Date. If
Citibank provides a notice to Counterparty proposing to amend and restate one or
more material terms of a Transaction as provided above and Counterparty does not
agree in writing to such amended and restated terms within 10 Business Days
after Citibank provides such notice to Counterparty, each Transaction shall
terminate, and the Termination Trade Date shall be such tenth Business Day. Even
if a Termination Trade Date has been designated with respect to a Transaction or
portion thereof pursuant to this Clause 3(e), such designation will not prevent
Citibank or Counterparty from subsequently designating an earlier Termination
Trade Date to the extent Citibank or Counterparty, as the case may be, is
entitled to designate such earlier Termination Trade Date pursuant to this
Confirmation. Notwithstanding anything in this Confirmation to the contrary:

 

(i)if Citibank elects to exercise its termination right under this Clause 3(e)
with respect to all Transactions that are then the subject of this Confirmation,
then each reference to the term "Scheduled Termination Date" in Clauses 4 (other
than Clause 4(c)) and 5 and in the definitions of "Ramp-Down Period" and
"Termination Trade Date" will instead be a reference to the date occurring 30
days after the Termination Trade Date specified in such notice from Citibank;
and

 

(ii)whether or not Citibank elects to exercise its termination right under this
Clause 3(e), each reference to the term "Scheduled Termination Date" in the
definition of "Second Floating Rate Payer Payment Date" (and in the provisions
of Clause 4(c) dealing with the payment of the discounted present value of
Second Floating Amounts) will be a reference to the Citibank Call Date.

 

4.Final Price Determination

 

Following the termination of any Transaction in whole or in part pursuant to
Clause 3 or by reason of the occurrence of the Scheduled Termination Date (other
than in connection with a Repayment), the Final Price for the relevant
Terminated Obligation will be determined in accordance with this Clause 4.

 

Determination by Counterparty

 

(a)         In order to determine the Final Price in relation to any Terminated
Obligation then held by or on behalf of Citibank as a hedge for the related
Transaction, Counterparty may arrange for the sale of such Terminated Obligation
by giving notice of such sale to Citibank; provided that Counterparty shall have
no right to arrange a sale of a Terminated Obligation pursuant to this Clause
4(a) in connection with the termination of a Transaction: (i) in the case of a
termination pursuant to Clause 3(b); (ii) in the case of a termination pursuant
to Clause 3(c) if the related Early Termination Date by reason of an Event of
Default or Credit Event Upon Merger as to which Counterparty is the Defaulting
Party or Affected Party; or (iii) if, as a result of such termination and the
termination of all other Transactions as to which the Total Return Payment Date
has not yet occurred, (x) the aggregate Value (as defined in the Credit Support
Annex) of all Posted Credit Support (as so defined) held by Citibank as Secured
Party (as so defined) plus the aggregate of all Citibank Floating Amounts
payable in connection with such terminations would be less than (y) the
aggregate of all Counterparty Fourth Floating Amounts payable in connection with
such terminations. Such notice must be given at least three Business Days prior
to the related Termination

 

Page 16

 

 

Settlement Date in the case of any Terminated Obligation and at least 30 days
prior to the Scheduled Termination Date if all Transactions are to be terminated
in connection with the Scheduled Termination Date. Any sale (i) must be to (x)
an Approved Buyer or (y) another buyer approved in advance of the Termination
Trade Date by Citibank, such approval not to be unreasonably withheld or
delayed, and (ii) must be scheduled to occur no later than the date customary
for settlement, substantially in accordance with the then-current market
practice in the principal market for such Terminated Obligation (as determined
by the Calculation Agent), following the Termination Trade Date and on or prior
to the Scheduled Termination Date if all Transactions are to be terminated in
connection with the Scheduled Termination Date. If Counterparty so arranges any
sale, the net cash proceeds received from the sale of any Terminated Obligation,
net of the related Costs of Assignment and adjusted by any Delay Compensation as
provided in Clause 6(b), shall be the "Final Price" in relation to that
Terminated Obligation.

 

Determination by Calculation Agent

 

(b)         If the Final Price for any Terminated Obligation is not determined
according to Clause 4(a), the Calculation Agent shall attempt to obtain Firm
Bids for such Terminated Obligation with respect to the applicable Termination
Trade Date from three or more Dealers. The Calculation Agent will give
Counterparty notice of its intention to obtain Firm Bids pursuant to this Clause
4(b) (such notice to be given telephonically and via electronic mail) not later
than three hours prior to the bid submission deadline specified below. By notice
to Citibank not later than one hour after such notice from the Calculation
Agent, Counterparty may, but shall not be obligated to, designate a Dealer of
credit standing acceptable to Citibank in the exercise of its reasonable
discretion to provide a Firm Bid (and the Calculation Agent will seek a Firm Bid
from such Dealer if so designated by Counterparty on a timely basis). A "Firm
Bid" shall be a good and irrevocable bid for value, to purchase all or a portion
of the applicable Terminated Obligation, expressed as a percentage of the
Outstanding Principal Amount and exclusive of accrued interest, for scheduled
settlement substantially in accordance with the then-current market practice in
the principal market for such Terminated Obligation, as determined by the
Calculation Agent, submitted by a Dealer as of 11 a.m. New York time or as soon
as practicable thereafter. If there is more than one Terminated Obligation at
any time, then the Calculation Agent may in its sole discretion obtain Firm Bids
with respect each separate Terminated Obligation or any group or groups of such
Terminated Obligations. Citibank may, but is not obligated to, sell or cause the
sale of any portion of any Terminated Obligation to any Dealer that provides a
Firm Bid.

 

If the Calculation Agent is unable to obtain from Dealers at least one Firm Bid
or combination of Firm Bids for all of the Reference Amount of any Terminated
Obligation with respect to the relevant Termination Trade Date, the Calculation
Agent will attempt to obtain a Firm Bid or combination of Firm Bids for all of
the Reference Amount of such Terminated Obligation from three or more Dealers
until the earlier of (i) the second Business Day (inclusive) following such
Termination Trade Date and (ii) the date a Firm Bid or combination of Firm Bids
is obtained for all of the Reference Amount of such Terminated Obligation.

 

If the Calculation Agent is able to obtain at least one Firm Bid or combination
of Firm Bids for all of the Reference Amount of any Terminated Obligation, the
Final Price for such Terminated Obligation shall be determined by reference to
such Firm Bid or Firm Bids. If no Firm Bids are obtained on or before such
second Business Day for all or a portion of the applicable Terminated
Obligation, the Final Price shall be deemed to be zero with respect to such
Terminated Obligation (or portion thereof) for which no Firm Bid was obtained.
The Calculation Agent will conduct the bid process in accordance with the
procedures set forth in this Clause 4(b) and otherwise in a commercially
reasonable manner.

 

Page 17

 

 

Notwithstanding anything to the contrary herein,

 

(i)the Calculation Agent shall be entitled to disregard any Firm Bid submitted
by a Dealer if, in the Calculation Agent's commercially reasonable judgment, (x)
such Dealer may be ineligible to accept assignment or transfer of the related
Terminated Obligation or portion thereof, as applicable, substantially in
accordance with the then-current market practice in the principal market for the
Terminated Obligation, as determined by the Calculation Agent, or (y) such
Dealer would not, through the exercise of its commercially reasonable efforts,
be able to obtain any consent required under any agreement or instrument
governing or otherwise relating to the related Terminated Obligation to the
assignment or transfer of the related Terminated Obligation or portion thereof,
as applicable, to it; and

 

(ii)if the Calculation Agent determines that the highest Firm Bid obtained in
connection with any Termination Trade Date is not bona fide as a result of (x)
the occurrence of an Event of Default described in Section 5(a)(vii) with
respect to the bidder, (y) the inability, failure or refusal of the bidder to
settle the purchase of the related Terminated Obligation or portion thereof, as
applicable, or otherwise settle transactions in the relevant market or perform
its obligations generally or (z) the Calculation Agent not having pre-approved
trading lines with the bidder that would permit settlement of the purchase of
the related Terminated Obligation or portion thereof, as applicable,

 

that Firm Bid shall be disregarded and the Calculation Agent shall designate a
new Termination Trade Date; provided that the Calculation Agent shall designate
a new Termination Trade Date pursuant to this paragraph only once. If the only
Firm Bid for any portion of the related Terminated Obligation determined in
connection with the second Termination Trade Date is disregarded pursuant to
this paragraph, the Calculation Agent shall have no obligation to obtain further
bids, and the applicable "Final Price" for the portion which was so disregarded
shall be deemed to be zero. If one or more Firm Bids remains after disregarding
any Firm Bid for any portion of the related Terminated Obligation determined in
connection with the second Termination Trade Date pursuant to this paragraph,
the Calculation Agent shall determine the Final Price for the Terminated
Obligation by reference to such remaining Firm Bid or Firm Bids.

 

If Citibank transfers, or causes the transfer of, the Terminated Obligation to
the Dealer or Dealers providing the highest Firm Bid or combination of Firm
Bids, the net cash proceeds received from the sale of such Terminated Obligation
(which sale shall be scheduled to settle substantially in accordance with the
then-current market practice in the principal market for the related Reference
Obligation as determined by the Calculation Agent), net of the related Costs of
Assignment and adjusted by any Delay Compensation as provided in Clause 6(b),
shall be the "Final Price" for that Terminated Obligation (or the portion
thereof that is sold).

 

If Citibank determines, in its sole discretion, not to sell or cause the sale of
any portion of any Terminated Obligation to the entity or entities providing the
highest Firm Bid or combination of Firm Bids, the "Final Price" for such unsold
portion shall be equal to the greater of (a) zero and (b) the sum of (i) the
Outstanding Principal Amount of such Terminated Obligation as of the Termination
Trade Date multiplied by the highest Firm Bid or combination of Firm Bids for
all of the Reference Amount of such Terminated Obligation minus (ii) the product
of (x) the excess, if any, of the Commitment Amount of such Terminated
Obligation as of the Termination Trade Date over the Outstanding Principal
Amount of such Terminated Obligation as of the Termination Trade Date multiplied
by (y) 100% minus the highest Firm Bid or combination of Firm Bids for all of
the Reference Amount of such Terminated Obligation. The Calculation Agent may
perform any of its duties under this Clause 4(b) through any Affiliate

 

Page 18

 

 

designated by it, but no such designation shall relieve the Calculation Agent of
its duties under this Clause 4(b).

 

Other than in the case of a termination pursuant to Clause 3(c), Citibank and
Counterparty will make commercially reasonable efforts to accomplish the
assignment to Counterparty (free of payment by Counterparty) of any Terminated
Obligation or portion thereof held by or on behalf of Citibank as a hedge for
the related Transaction for which the Final Price is deemed to be zero as
provided in this Clause 4(b); provided that Citibank shall not be liable for any
losses related to any delay in or failure of such assignment beyond its control.

 

The Calculation Agent will, with respect to each Terminated Obligation, provide
to each party a statement showing, in reasonable detail, the calculation of the
Final Price for such Terminated Obligation determined pursuant to this Clause
4(b) (including the identity of all Firm Bids obtained in connection with such
calculation).

 

(c)          For the avoidance of doubt, if the Termination Date occurs prior to
the Scheduled Termination Date (other than by reason of the designation of an
Early Termination Date by Counterparty as a result of the occurrence of an Event
of Default under Section 5(a)(i) or 5(a)(vii) with respect to Citibank as
Defaulting Party), each Counterparty Second Floating Amount shall continue to be
payable by Counterparty on each subsequent Second Floating Rate Payer Payment
Date occurring on or prior to the Scheduled Termination Date; provided that, if
either party shall so specify in writing to the other party prior to any final
Termination Trade Date, then on such final Termination Trade Date (i) the
obligation of Counterparty to continue to pay each Counterparty Second Floating
Amount on each subsequent Second Floating Rate Payer Payment Date occurring on
or prior to the Scheduled Termination Date shall terminate and be replaced by
the obligation in the following clause and (ii) Counterparty shall pay to
Citibank an amount equal to the present value (as calculated by the Calculation
Agent with discounting on a continuous basis) of each Counterparty Second
Floating Amount payable (without regard to the termination of such obligation
under the foregoing clause) on each subsequent Second Floating Rate Payer
Payment Date occurring on or prior to the Scheduled Termination Date, discounted
to such final Termination Trade Date at a discount rate per annum equal to the
Discount Rate. For this purpose, the "Discount Rate" means the zero coupon swap
rate (as determined by the Calculation Agent) implied by the fixed rate offered
to be paid by Citibank under a fixed for floating interest rate swap transaction
with a remaining Term equal to the period from such final Termination Trade Date
to the Scheduled Termination Date in exchange for the receipt of payments
indexed to USD-LIBOR-BBA.

 

5.Repayment.

 

If all or a portion of the Reference Amount of any Reference Obligation is
repaid or otherwise reduced (in the case of a Committed Obligation, only if the
Reference Amount thereof is permanently reduced) (including, without limitation,
through any exercise of any right of set-off, reduction, or counterclaim that
results in the satisfaction of the obligations of such Reference Entity to pay
any principal owing in respect of such Reference Obligation) on or prior to the
Scheduled Termination Date (the amount of such repayment or other reduction, a
"Repayment"; the portion of the related Reference Obligation so repaid or
otherwise reduced, a "Repaid Obligation"; and the date of such Repayment, the
"Repayment Date"):

 

(a)the Total Return Payment Date with respect to the Repaid Obligation will be
the fifth Business Day next succeeding the last day of the Monthly Period in
which the Repayment Date occurred;

 

(b)as of the related Repayment Date, the Reference Amount of such Reference
Obligation shall be decreased by an amount equal to the principal amount of the
Repaid Obligation; and

 

Page 19

 

 

(c)the related Final Price of the Repaid Obligation shall be (i) in the case of
a Committed Obligation, the portion of the Reference Amount that is permanently
reduced on such Repayment Date and (ii) in the case of a Term Obligation, the
amount of principal and premium in respect of principal paid by such Reference
Entity on the Repaid Obligation to holders thereof on such Repayment Date.
Following any Repayment Date, Citibank shall prepare and deliver to Counterparty
a revised Annex I showing the revised Reference Amount for the related Reference
Obligation.

 

6.Adjustments.

 

(a)If any Reference Obligation or any portion thereof is irreversibly converted
or exchanged into or for any securities, obligations, cash or other assets or
property ("Exchange Consideration"), thereafter such Exchange Consideration will
constitute such Reference Obligation or portion thereof, and the Calculation
Agent shall in good faith adjust the terms of any Transaction relating to such
Reference Obligation as the Calculation Agent determines appropriate to preserve
the theoretical value of such Transaction to the parties immediately prior to
such exchange or, if such exchange results in a change in value, the
proportionate post-exchange value, and determine the effective date of such
adjustments. Any such adjustment of the terms of any Transaction relating to
such Reference Obligation made by the Calculation Agent shall be consistent with
any comparable adjustments made in relation to the related conversion or
exchange into or for such Exchange Consideration by any authority or association
that is generally recognized by nationally recognized dealers in bank loans as
having power or authority to make binding determinations with respect to such
adjustments.

 

(b)         Delay Compensation (as defined below) shall result in an adjustment
(i) as contemplated by the definition of "Interest and Fee Amount" in connection
with the establishment by the Citibank Holder of a related hedge in respect of a
Transaction, if the actual settlement of the purchase of the related hedge
occurs after the date scheduled for the settlement of such purchase and (ii) of
a Final Price with respect to a Terminated Obligation in connection with the
termination by the Citibank Holder of a related hedge, if the actual settlement
of the sale of the related hedge occurs after the date scheduled for the
settlement of such sale; provided that Delay Compensation shall be payable in
connection with any such termination only to the extent the related Final Price
does not already reflect such adjustment for Delay Compensation. "Delay
Compensation" shall accrue (x) in the case of clause (i) above, from and
including the date scheduled for the settlement of the purchase effected to
establish the related hedge to but excluding the actual settlement of such
purchase (and, during such period, (A) the Counterparty First Floating Amount
shall be calculated by reference to the Spread and not the Floating Rate Option
and (B) Interest and Fee Amounts will be determined without regard to payments
in respect of the interest rate index used in the Reference Obligation Credit
Agreement to calculate interest payments in respect of the related Reference
Obligation and in effect during such period) and (y) in the case of clause (ii)
above, from and including the date scheduled for the sale effected to terminate
the related hedge to but excluding the actual settlement of such sale (and,
during such period, (A) the Counterparty First Floating Amount shall be
calculated by reference to the Floating Rate Option and not the Spread and (B)
Interest and Fee Amounts shall be reduced by interest accrued during such period
in excess of the interest rate index used in the Reference Obligation Credit
Agreement to calculate interest payments in respect of the related Reference
Obligation and in effect during such period). In connection with any adjustment
by reason of Delay Compensation, (i) any initial Payment Date in this
Confirmation determined by reference to the "Obligation Settlement Date" shall
be determined as if the Obligation Settlement Date were the actual settlement of
the purchase of the related hedge and (ii) any final Payment Date in this
Confirmation determined by reference to the "Termination Settlement Date" shall
be determined as if the Termination Settlement Date were the actual settlement
of the termination of the related hedge. If Citibank elects to establish a hedge
as a result of the addition or increase in the Reference Amount of any Reference
Obligation that is the subject of a Transaction, or to sell or cause the sale of
any portion of any Terminated Obligation in order to determine the Final Price
thereof as contemplated by Clause 4(b), then

 

Page 20

 

 

Citibank will use commercially reasonable efforts to cause the related purchase
or sale to occur on the related Obligation Settlement Date or Termination
Settlement Date, as the case may be.

 

(c)         If (i) Citibank elects to establish a hedge as a result of the
addition or increase in the Reference Amount of any Reference Obligation that is
the subject of a Transaction and (ii) the Citibank Holder is unable after using
commercially reasonable efforts to effect the settlement of such hedge, then, by
notice to Counterparty, Citibank may in its sole discretion, specify that such
addition or increase in the Reference Amount of such Reference Obligation will
not be effective.

 

7.Representations, warranties and agreements.

 

(a)         Each party hereby agrees as follows, so long as either party has or
may have any obligation under any Transaction:

 

(i)Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into such Transaction and as to whether such
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into such Transaction; it being understood that
information and explanations related to the terms and conditions of such
Transaction shall not be considered investment advice or a recommendation to
enter into such Transaction. It has not received from the other party any
assurance or guarantee as to the expected results of such Transaction;

 

(ii)Evaluation and Understanding. It is capable of evaluating and understanding
(on its own behalf or through independent professional advice), and understands
and accepts, the terms, conditions and risks of such Transaction. It is also
capable of assuming, and assumes, the financial and other risks of such
Transaction;

 

(iii)Status of Parties. The other party is not acting as a fiduciary or an
advisor for it in respect of such Transaction; and

 

(iv)Reliance on its Own Advisors. Without limiting the generality of the
foregoing, in making its decision to enter into, and thereafter to maintain,
administer or terminate, such Transaction, it will not rely on any communication
from the other party as, and it has not received any representation or other
communication from the other party constituting, legal, accounting, business or
tax advice, and it will consult its own legal, accounting, business and tax
advisors concerning the consequences of such Transaction.

 

(b)         Each party acknowledges and agrees that, so long as either party has
or may have any obligation under any Transaction:

 

(i)such Transaction does not create any direct or indirect obligation of any
Reference Entity or any direct or indirect participation in any Reference
Obligation or any other obligation of any Reference Entity;

 

(ii)each party and its Affiliates may deal in any Reference Obligation and may
accept deposits from, make loans or otherwise extend credit to, and generally
engage in any kind of commercial or investment banking or other business with
any Reference Entity, any Affiliate of any Reference Entity, any other person or
entity having obligations relating to any Reference Entity and may act with
respect to such business in the same manner as if such Transaction did not exist
and may originate, purchase, sell, hold or trade, and may exercise consensual or
remedial rights in respect

 

Page 21

 

 

of, obligations, securities or other financial instruments of, issued by or
linked to any Reference Entity, regardless of whether any such action might have
an adverse effect on such Reference Entity, the value of the related Reference
Obligation or the position of the other party to such Transaction or otherwise;

 

(iii)except as provided in Clause 7(d)(iv), each party and its Affiliates and
the Calculation Agent may, whether by virtue of the types of relationships
described herein or otherwise, at the date hereof or at any time hereafter, be
in possession of information regarding any Reference Entity or any Affiliate of
any Reference Entity that is or may be material in the context of such
Transaction and that may or may not be publicly available or known to the other
party. In addition, except as provided in Clause 7(b)(vii), this Confirmation
does not create any obligation on the part of such party and its Affiliates to
disclose to the other party any such relationship or information (whether or not
confidential);

 

(iv)neither Citibank nor any of its Affiliates shall be under any obligation to
hedge such Transaction or to own or hold any Reference Obligation as a result of
such Transaction, and Citibank and its Affiliates may establish, maintain,
modify, terminate or re-establish any hedge position or any methodology for
hedging at any time without regard to Counterparty. Counterparty acknowledges
and agrees that it is not relying on any representation, warranty or statement
by Citibank or any of its Affiliates as to whether, at what times, in what
manner or by what method Citibank or any of its Affiliates may engage in any
hedging activities;

 

(v)notwithstanding any other provision in this Confirmation or any other
document, Citibank and Counterparty (and each employee, representative, or other
agent of Citibank or Counterparty) may each disclose to any and all persons,
without limitation of any kind, the U.S. tax treatment and U.S. tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to them relating to such U.S. tax treatment and U.S.
tax structure (as those terms are used in Treasury Regulations under Sections
6011, 6111 and 6112 of the U.S. Internal Revenue Code of 1986, as amended (the
"Code")), other than any information for which nondisclosure is reasonably
necessary in order to comply with applicable securities laws. To the extent not
inconsistent with the previous sentence, Citibank and Counterparty will each
keep confidential (except as required by law) all information unless the other
party has consented in writing to the disclosure of such information;

 

(vi)if Citibank chooses to hold a Reference Obligation as a result of any
Transaction, Citibank shall hold such Reference Obligation directly or through
an Affiliate (the "Citibank Holder"). The Citibank Holder may deal with such
Reference Obligation as if the related Transaction did not exist, provided that,
so long as the Citibank Holder remains the lender of record with respect to such
Reference Obligation, upon any occasion permitting the Citibank Holder to
exercise any right in relation to such Reference Obligation to give or withhold
consent (an "Election") to an action proposed to be taken (or to be refrained
from being taken), the Citibank Holder shall, insofar as permitted under (x)
applicable laws, rules and regulations and (y) each provision of any agreement
or instrument evidencing or governing such Reference Obligation (and, in the
case of any participation interest, governing such participation interest), give
its consent to the action proposed to be taken (or to be refrained from being
taken), unless (A) Counterparty, by timely notice to Citibank, requests (a
"Counterparty Election Request") that the Citibank Holder withhold such consent
and (B) the Citibank Holder, in its sole discretion, elects to withhold such
consent in accordance with the Counterparty Election Request. Notwithstanding
the foregoing: (1) the Citibank Holder shall have no obligation to respond to,
or consult with Counterparty in relation to, a Counterparty Election Request
(failure to respond to a Counterparty Election Request being deemed a denial);
(2) the Citibank Holder shall have no other duties or obligations

 

Page 22

 

 

to Counterparty of any nature with respect to any Election or any Counterparty
Election Request; (3) the Citibank Holder shall not be liable to Counterparty or
any of its Affiliates for the consequences of any consent given or withheld by
the Citibank Holder in connection with such Reference Obligation (whether or not
pursuant to a Counterparty Election Request); and (4) if the Citibank Holder
elects in its sole discretion to withhold its consent in accordance with a
Counterparty Election Request, the Citibank Holder may subsequently determine to
give such consent at any time without notice to Counterparty; and

 

(vii)in connection with each Reference Obligation that is held by a Citibank
Holder as a result of any Transaction, the Citibank Holder will promptly (and in
any event within one Business Day after receipt) deliver or cause to be
delivered to Counterparty the following information and documentation, in each
case, to the extent actually received by the Citibank Holder from the Reference
Entity or its agents under the related Reference Obligation Credit Agreement:
all notices of any borrowings, prepayments and interest rate settings, all
amendments, waivers and other modifications (whether final or proposed) in
relation to the terms of the Reference Obligation; and all notices given by the
Reference Entity to the lenders or their agent or by the lenders or their agent
to the Reference Entity in relation to the exercise of remedies.

 

(c)         Each of the parties hereby represents that, on each date on which a
Transaction is entered into hereunder:

 

(i)it is entering into such Transaction for investment, financial
intermediation, hedging or other commercial purposes; and

 

(ii)(x) it is an "eligible contract participant" as defined in Section 1a of the
U.S. Commodity Exchange Act, as amended (the "CEA"), (y) the Master Agreement
and each Transaction are subject to individual negotiation by each party, and
(z) neither the Master Agreement nor any Transaction will be executed or traded
on a "trading facility" within the meaning of Section 1a of the CEA.

 

(d)Counterparty hereby represents to Citibank that:

 

(i)its financial condition is such that it has no need for liquidity with
respect to its investment in any Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness. Its investments in and liabilities in respect of any Transaction,
which it understands is not readily marketable, is not disproportionate to its
net worth, and it is able to bear any loss in connection with any Transaction,
including the loss of its entire investment in such Transaction;

 

(ii)it understands no obligations of Citibank to it hereunder will be entitled
to the benefit of deposit insurance (except for any deposit insurance that may
apply to Posted Collateral) and that such obligations will not be guaranteed by
any Affiliate of Citibank or any governmental agency;

 

(iii)it is not an Affiliate of any Reference Entity;

 

(iv)as of (x) the relevant Obligation Trade Date and (y) any date on which a
sale is effected pursuant to Clause 4(a) or on which the Calculation Agent
solicits Firm Bids pursuant to Clause 4(b), neither Counterparty nor any of its
Affiliates, whether by virtue of the types of relationships described herein or
otherwise, is on such date in possession of information regarding any related
Reference Entity or any Affiliate of such Reference Entity that is or may be
material in the context of such Transaction or the purchase or sale of any
related Reference Obligation unless

 

Page 23

 

 

such information either (x) is publicly available or (y) has been made available
to each registered owner of such Reference Obligation on a basis that permits
such registered owner to disclose such information to any assignee of or
participant (whether on a funded or unfunded basis) in, or any prospective
assignee of or participant (whether on a funded or unfunded basis) in, any
rights or obligations under the related Reference Obligation Credit Agreement;

 

(v)it is a limited liability company formed under the laws of the State of
Delaware, and it is a disregarded entity of a corporation organized under the
laws of the State of Delaware for U.S. Federal income tax purposes (which
representation shall also be made for purposes of Section 3(f) of the Master
Agreement);

 

(vi)it has delivered to Citibank on or prior to the Trade Date (and it will,
prior to any expiration of any such form previously so delivered, deliver to
Citibank) a United States Internal Revenue Service Form W-9 (or applicable
successor form), properly completed and signed;

 

(vii)it could have received all payments on the Reference Obligation without
U.S. Federal or foreign withholding tax if it owned the Reference Obligation
(which representation shall also be made for purposes of Section 3(f) of the
Master Agreement); and

 

(viii)it is not a tax-exempt organization for U.S. Federal income tax purposes.

 

(e)          Except for disclosure authorized pursuant to Clause 7(b)(v),
Counterparty agrees to be bound by the confidentiality provisions of the related
Reference Obligation Credit Agreement with respect to all information and
documentation in relation to a Reference Entity or a Reference Obligation
delivered to Counterparty hereunder. Counterparty acknowledges that such
information may include material non-public information concerning the Reference
Entity or its securities and agrees to use such information in accordance with
applicable law, including Federal and State securities laws.

 

(f)          Section 2(c)(ii) of the Master Agreement shall not apply to the
Transactions to which this Confirmation relates. Multiple Transaction Payment
Netting under Section 2(c) of the Master Agreement will apply to the
Transactions to which this Confirmation relates.

 

(g)          Notwithstanding anything in the Master Agreement to the contrary,
Citibank will not be required to pay any additional amount under Section 2(d)(i)
of the Master Agreement in respect of any deduction or withholding for or on
account of any Tax in relation to any payment under any Transaction that is
determined by reference to interest or fees payable with respect to any
Reference Obligation. If Citibank is required by any applicable law, as modified
by the practice of any relevant governmental revenue authority, to make any
deduction or withholding for or on account of any Tax in relation to any payment
under any Transaction that is determined by reference to interest or fees
payable with respect to any Reference Obligation and Citibank does not so deduct
or withhold, then Section 2(d)(ii) of the Master Agreement shall be applicable.

 

8.Adjustments Relating to Certain Unpaid or Rescinded Payments.

 

(a)          If (i) Citibank makes any payment to Counterparty as provided under
Clause 2 and the corresponding Interest and Fee Amount is not paid (in whole or
in part) when due or (ii) any Interest and Fee Amount in respect of a Reference
Obligation is required to be returned (in whole or in part) by a holder of such
Reference Obligation (including, without limitation, the Citibank Holder) to the
applicable Reference Entity or paid to any other person or entity or is
otherwise rescinded pursuant to any bankruptcy or insolvency law or any other
applicable law, then Counterparty will pay to Citibank, upon request by
Citibank, such amount (or portion thereof) so not paid or so required to be
returned, paid or

 

Page 24

 

  

otherwise rescinded. If such returned, paid or otherwise rescinded amount is
subsequently paid, Citibank shall pay such amount (subject to Clause 8(c)) to
Counterparty within five Business Days after the date of such subsequent
payment.

 

(b)          If, with respect to any Repaid Obligation, the corresponding
payment of principal of the Repaid Obligation is required to be returned (in
whole or in part) by a holder thereof (including, without limitation, the
Citibank Holder) to the applicable Reference Entity or paid to any other person
or entity or is otherwise rescinded pursuant to any bankruptcy or insolvency law
or any other applicable law, then (i) the parties hereto shall be restored
severally and respectively to their former positions hereunder and thereafter
all rights and obligations of the parties hereunder shall continue as though no
Repayment had occurred and (ii) without limiting the generality of the
foregoing, if either party has made a payment to the other party in respect of
Capital Appreciation or Capital Depreciation related to such Repayment as
provided under Clause 2, then the party that received the payment in respect of
such Capital Appreciation or Capital Depreciation, as applicable, shall repay
such amount (subject to Clause 8(c)) to the other party. If such returned, paid
or otherwise rescinded amount is subsequently paid by the related Reference
Entity or any such other person or entity, then the relevant party shall pay the
amount of such Capital Appreciation or Capital Depreciation, as applicable,
within five Business Days after the date of such subsequent payment.

 

(c)          Amounts payable pursuant to this Clause 8 shall be subject to
adjustment by the Calculation Agent in good faith and on a commercially
reasonable basis, as agreed by Citibank and Counterparty, in order to preserve
for the parties the intended economic risks and benefits of the relevant
Transaction.

 

(d)          The payment obligations of Citibank and Counterparty pursuant to
this Clause 8 shall survive the termination of all Transactions.

 

9.Credit Support.

 

Notwithstanding anything in the Credit Support Annex (the "Credit Support
Annex") to the Schedule to the Master Agreement to the contrary, the following
collateral terms shall apply to each Transaction to which this Confirmation
relates (capitalized terms used in this Clause 9 but not otherwise defined in
this Confirmation have the respective meanings given to such terms in the Credit
Support Annex):

 

(a)With respect to each Transaction to which this Confirmation relates, an
"Independent Amount" shall be applicable to Counterparty on each date of
determination in an amount in USD equal to the Notional Amount of such
Transaction on such date of determination multiplied by the relevant Independent
Amount Percentage (determined in accordance with the table set forth below).

 



Condition   Independent Amount Percentage       (i) Except as provided in
clauses (ii), (iii) and (iv) below, with respect to any Transaction   25%      
(ii) Except as provided in clause (iv) below, with respect to any Transaction
relating to a Non-Standard Reference Obligation   Such percentage as Citibank
shall specify on or prior to the Obligation Trade Date for such Transaction    
  (iii) Except as provided in clause (iv) below, with respect to any Transaction
relating to a   Such percentage as Citibank shall specify pursuant to Clause
3(b)



 

Page 25

 

   

Excess Concentration Obligation           (iv) With respect to any Reference
Obligation whose Independent Amount Percentage is agreed in writing as provided
in Clause 3(a)(ii)   Such Independent Amount Percentage as is agreed in writing
as provided in Clause 3(a)(ii)

 

Not later than the close of business in New York City on (i) the Effective Date
and (ii) the date of any increase in the Independent Amount Percentage
applicable to any Transaction, Counterparty as Pledgor will Transfer to Citibank
as Secured Party Eligible Collateral having a Value as of the date of Transfer
equal to the related Independent Amount (or increase in the related Independent
Amount) determined pursuant to this Clause 9(a).

 

(b)In no event shall Citibank as Secured Party be obligated to Transfer Posted
Credit Support in respect of a Return Amount to Counterparty as Pledgor if the
Value as of any Valuation Date of all Posted Credit Support held by Citibank as
Secured Party would be less than the aggregate of all Independent Amounts
determined pursuant to Clause 9(a).

 

(c)In no event shall Counterparty as a Secured Party have any positive
"Exposure" to Citibank with respect to any Transaction to which this
Confirmation relates.

 

(d)Without limiting Clause 3(b)(iv) or Clause 9(e), in no event shall Citibank
as a Secured Party shall have any positive "Exposure" to Counterparty with
respect to any Transaction to which this Confirmation relates.

 

(e)If (i) the Net Collateral Value Percentage on any Valuation Date is less than
the Termination Threshold on such Valuation Date and (ii) Citibank gives notice
thereof to Counterparty on any Business Day, Counterparty will, not later than
the close of business on the Business Day following the date of such notice from
Citibank, effect the Transfer to Citibank as Secured Party of Eligible
Collateral such that the Net Collateral Value Percentage after giving effect to
such Transfer is at least equal to the Cure Threshold. In addition, Counterparty
may, on any Business Day, effect the Transfer to Citibank as Secured Party of
any additional Eligible Collateral.

 

(f)If Counterparty enters into any Transaction under the Master Agreement other
than the Transactions contemplated by this Confirmation (each, a "Separate
Transaction"), then the Credit Support Amount with respect to Counterparty as
Pledgor shall never be less than the "Credit Support Amount" with respect to
Counterparty as Pledgor calculated (i) solely with reference to all Separate
Transactions and (ii) without regard to the aggregate of all Independent Amounts
applicable to Counterparty as Pledgor under this Confirmation.

 

(g)Each Business Day shall be a Valuation Date.

 

Page 26

 

  

10.Notice and Account Details.

 

Notices to Citibank:

 

Citibank, N.A., New York Branch

390 Greenwich Street, 4th Floor

New York, New York 10013

Tel: (212) 723-6181

Fax: (646) 291-5779

Attn: Mitali Sohoni

 

with a copy to:

 

Office of the General Counsel

Fixed Income and Derivatives Sales and Trading

Citibank, N.A., New York Branch

388 Greenwich Street, 17th Floor

New York, New York 10013

Tel: (212) 816-2121

Fax: (646) 862-8431

Attn: Craig Seledee

 

Notices to Counterparty:

 

As set forth in Part 4 of the Schedule to the Master Agreement

 

Payments to Citibank:

 

Citibank, N.A., New York

ABA No.: 021-000-089

Account No.: 00167679

Ref: Financial Futures

 

Payments to Counterparty:

 

Any payment to be made by Citibank to Counterparty shall be subject to the
condition that Citibank shall have received notice of the account to which such
payment is to be made not less than three Local Business Days prior to the date
of such payment.

 

11.Offices.

 

(a)The Office of Citibank for each Transaction:

 

New York

 

(b)The Office of Counterparty for each Transaction:

 

New York

 

Page 27

 

  

Please confirm that the foregoing correctly sets forth the terms of our
agreements by having a duly authorized officer of Counterparty execute this
Confirmation and return the same by facsimile to the attention of the individual
at Citibank indicated on the first page hereof.

 

Very truly yours,

 

CITIBANK, N.A.

 

By: /s/ David Santos     Name: David Santos     Title: Authorized Signatory  

 

CONFIRMED AND AGREED

AS OF THE GDATE FIRST ABOVE WRITTEN:

 

405 TRS I, LLC

 

By:Business Development Corporation of America, its

sole member

 

By: /s/ Robert K. Gruewald     Name: Robert K. Grunewald     Title: Chief
Investment Officer  

 

Confirmation – Signature Page

 

 

 

  

ANNEX A

 

ADDITIONAL DEFINITIONS

 

"Affiliate", for purposes of this Confirmation only, has the meaning given to
such term in Rule 405 under the Securities Act of 1933, as amended.

 

"Approved Buyer" means (a) any entity listed in Annex III (as such Annex may be
amended by mutual written consent of the parties hereto from time to time) so
long as its long-term unsecured and unsubordinated debt obligations on the
"trade date" for the related purchase or submission of a Firm Bid contemplated
hereby are rated at least "Baa1" by Moody's and at least "BBB+ " by S&P and (b)
if an entity listed in Annex III is not the principal banking or securities
Affiliate within a financial holding company group, the principal banking or
securities Affiliate of such listed entity within such financial holding company
group so long as such obligations of such Affiliate have the rating indicated in
clause (a) above.

 

"Capital Appreciation" and "Capital Depreciation" mean, for any Total Return
Payment Date, the amount determined according to the following formula for the
applicable Terminated Obligation or Repaid Obligation:

 

Final Price – Applicable Notional Amount

 

where

 

"Final Price" means (a) in the case of any Terminated Obligation, the amount
determined pursuant to Clause 4, and (b) in the case of any Repaid Obligation,
the amount determined pursuant to Clause 5, and

 

"Applicable Notional Amount" means the Notional Funded Amount (determined
immediately prior to the related Repayment Date or Termination Trade Date) for
such Terminated Obligation or Repaid Obligation, as applicable.

   

If such amount is positive, such amount is "Capital Appreciation" and if such
amount is negative, the absolute value of such amount is "Capital Depreciation".

 

"Committed Obligation" means (a) any Delayed Drawdown Reference Obligation and
(b) any Revolving Reference Obligation.

 

"Costs of Assignment" means, in the case of any Terminated Obligation, the sum
of (a) any actual costs of transfer or assignment paid by the seller under the
terms of any Terminated Obligation or otherwise actually imposed on the seller
by any applicable administrative agent, borrower or obligor incurred in
connection with the sale of such Terminated Obligation and (b) any reasonable
expenses incurred by the seller in connection with such sale and, if transfers
of the Terminated Obligation are subject to the Standard Terms and Conditions
for Distressed Trade Confirmations, as published by the LSTA and as in effect on
the Obligation Trade Date, reasonable legal costs incurred by the seller in
connection with such sale, in each case to the extent not already reflected in
the Final Price.

 

"Credit Event" means the occurrence of a Bankruptcy or Failure to Pay. For
purposes of the determination of whether a Credit Event has occurred, the
Obligation Category will be Borrowed Money, the Payment Requirement will be
USD1,000,000 and no Obligation Characteristics will be specified.

 

Confirmation – Annex A

 

 

 

  

Capitalized terms used in this definition but not defined in this Confirmation
shall have the meanings specified in the 2003 ISDA Credit Derivatives
Definitions.

 

"Cure Threshold" means, on any date of determination occurring from and
including the Effective Date, a percentage equal to (a) the aggregate of all
Independent Amounts under this Confirmation over (b) the Portfolio Notional
Amount.

 

"Current Price" means, with respect to any Reference Obligation on any date of
determination, the Calculation Agent's determination of the net cash proceeds
that would be received from the sale on such date of determination of such
Reference Obligation, net of the related Costs of Assignment. If Counterparty
disputes the Calculation Agent's determination of the Current Price of any
Reference Obligation, then Counterparty may, no later than three hours after
Counterparty is given notice of such determination, designate two Dealers of
credit standing acceptable to Citibank in the exercise of its reasonable
discretion to provide a Firm Bid to Citibank within such three-hour period. The
highest of such two Firm Bids will be the Current Price. The "Current Price"
shall be expressed as a percentage of par and will be determined exclusive of
accrued interest.

 

"Dealer" means (i) a nationally recognized independent dealer in the related
Reference Obligation chosen by the Calculation Agent or its designated Affiliate
(other than the Calculation Agent or any of its Affiliates), (ii) any Approved
Buyer designated by Counterparty or (iii) any other entity (other than the
Calculation Agent or any of its Affiliates) designated by the Calculation Agent
or its designated Affiliate in its sole discretion as a "Dealer" for the
purposes of this Confirmation.

 

"Delayed Drawdown Reference Obligation" means a Reference Obligation that (a)
requires the holder thereof to make one or more future advances to the borrower
under the instrument or agreement pursuant to which such Reference Obligation
was issued or created, (b) specifies a maximum amount that can be borrowed on
one or more fixed borrowing dates and (c) does not permit the re-borrowing of
any amount previously repaid; provided that, on any date on which all
commitments by the holder thereof to make advances to the borrower under such
Delayed Drawdown Reference Obligation expire or are terminated or reduced to
zero, such Reference Obligation shall cease to be a Delayed Drawdown Reference
Obligation.

 

"Excess Concentration Obligation" means (a) any Reference Obligation whose
inclusion in the Reference Portfolio (other than as an "Excess Concentration
Obligation") would not on the related Obligation Trade Date satisfy one or more
of clauses (iv) and (v) of the Portfolio Criteria (but only to the extent that
such inclusion would not satisfy any such clause) and (b) any Reference
Obligation deemed to be an Excess Concentration Obligation pursuant to Clause
3(b). Notwithstanding that the foregoing definition provides that only part of a
Reference Obligation may be an "Excess Concentration Obligation" for all other
purposes of this Confirmation, the entire Reference Obligation shall be deemed
to be an "Excess Concentration Obligation" for purposes of determining pursuant
to Clause 9(a) the Independent Amount Percentage for the Transaction relating to
such Reference Obligation. Counterparty shall give notice to Citibank on or
prior to the related Obligation Trade Date if any Reference Obligation would be
an Excess Concentration Obligation pursuant to the foregoing clause (a).

 

"Expense or Other Payment" means the aggregate amount of any payments (other
than extensions of credit) due from the lender(s) in respect of any Reference
Obligation, including, without limitation, (a) any expense associated with any
amendment, modification or waiver of the provisions of a credit agreement, (b)
any reimbursement of any agents under the provisions of a credit agreement, and
(c) any indemnity or other similar payment, including amounts owed on or after
the related Obligation Termination Date in respect of amounts incurred or any
event that occurred before the related Obligation Termination Date.

 

Confirmation – Annex A

 

 

 

  

"Interest and Fee Amount" means, for any Citibank Fixed Amount Payer Payment
Date and any Transaction, the aggregate amount of interest (including interest
breakage costs), fees (including, without limitation, amendment, consent,
tender, facility, letter of credit and other similar fees) and other amounts
(other than in respect of principal and premium paid in respect of principal)
paid with respect to the related Reference Obligation (after deduction of any
withholding taxes for which the Reference Entities are not obligated to
reimburse holders of the related Reference Obligation, if applicable) during the
relevant Citibank Fixed Amount Payer Calculation Period; provided that Interest
and Fee Amounts:

 

(a)in the case of "Interest and Accruing Fees" (as defined in the "Standard
Terms and Conditions for Par/Near Par Trade Confirmations" or "Standard Terms
and Conditions for Distressed Trade Confirmations", as applicable to the
relevant Reference Obligation, most recently published by the LSTA prior to the
Trade Date), shall not include any amounts that accrue prior to the Obligation
Settlement Date for the related Reference Obligation or that accrue on or after
the Obligation Termination Date for the related Reference Obligation or portion
thereof,

 

(b)in the case of "Non-Recurring Fees" (as so defined), shall not include any
amounts that (i) are paid on or after the Termination Trade Date for the related
Reference Obligation or portion thereof or (ii) are paid with respect to the
related Reference Obligation that is not held by or on behalf of Citibank as a
hedge for the related Transaction,

 

(c)shall be determined after deducting all customary and reasonable expenses
that would be incurred by a buyer in connection with any purchase of the
Reference Obligation as a hedge for such Transaction and shall be adjusted by
any Delay Compensation as provided in Clause 6(b); and

 

(d)in the case of any Transaction as to which the related Reference Obligation
is a Committed Obligation, shall include only 75% of fees that are stated to
accrue on or in respect of the unfunded portion of any Commitment Amount.

 

"Loan" means any obligation for the payment or repayment of borrowed money that
is documented by a term loan agreement, revolving loan agreement or other
similar credit agreement.

 

"LSTA" means The Loan Syndications and Trading Association, Inc. and any
successor thereto.

 

"Moody's" means Moody's Investors Service, Inc. or any successor thereto.

 

"Moody's Rating" means, with respect to a Reference Obligation, as of any date
of determination:

 

(i)if the Reference Obligation itself is rated by Moody's (including pursuant to
any credit estimate), such rating,

 

(ii)if the foregoing paragraph is not applicable, then, if the Reference
Obligation is a Loan and the related Reference Entity has a corporate family
rating by Moody's, the rating specified in the applicable row of the table below
under "Relevant Rating" opposite the row in the table below that describes such
Loan:

 



Loan   Relevant Rating       The Loan is a secured obligation, but is not a
Second Lien Obligation and is not Subordinate   The rating by Moody's that is
one rating subcategory above such corporate family rating       The Loan is an
unsecured obligation or is a Second   The rating by Moody's that is one rating





 

Confirmation – Annex A

 

 

 

 



Lien Obligation, but is not Subordinate   subcategory below such corporate
family rating       The Loan is Subordinate   The rating by Moody's that is two
rating subcategories below such corporate family rating



  

(iii)if the foregoing paragraphs are not applicable, but there is a rating by
Moody's on a secured obligation of the Reference Entity that is not a Second
Lien Obligation and is not Subordinate (the "other obligation"), the rating
specified in the applicable row of the table below under "Relevant Rating"
opposite the row in the table below that describes such Reference Obligation:

 



Reference Obligation   Relevant Rating       The Reference Obligation is a
secured obligation, but is not a Second Lien Obligation and is not Subordinate  
The rating assigned by Moody's to the other obligation       The Reference
Obligation is an unsecured obligation or is a Second Lien Obligation, but is not
Subordinate   The rating by Moody's that is one rating subcategory below the
rating assigned by Moody's to the other obligation       The Reference
Obligation is Subordinate   The rating by Moody's that is two rating
subcategories below the rating assigned by Moody's to the other obligation



 

(iv)if the foregoing paragraphs are not applicable, but there is a rating by
Moody's on an unsecured obligation of the Reference Entity (or, failing that, an
obligation that is a Second Lien Obligation) but is not Subordinate (the "other
obligation"), the rating specified in the applicable row of the table below
under "Relevant Rating" opposite the row in the table below that describes such
Reference Obligation:

 



Reference Obligation   Relevant Rating       The Reference Obligation is a
secured obligation, but is not a Second Lien Obligation and is not Subordinate  
The rating by Moody's that is one rating subcategory above the rating assigned
by Moody's to the other obligation       The Reference Obligation is an
unsecured obligation or is a Second Lien Obligation, but is not Subordinate  
The rating assigned by Moody's to the other obligation       The Reference
Obligation is Subordinate   The rating by Moody's that is one rating subcategory
below the rating assigned by Moody's to the other obligation



  

(v)if the foregoing paragraphs are not applicable, but there is a rating by
Moody's on an obligation of the Reference Entity that is Subordinate (the "other
obligation"), the rating specified in the

 

Confirmation – Annex A

 

 

 

  

applicable row of the table below under "Relevant Rating" opposite the row in
the table below that describes such Reference Obligation:

 



Reference Obligation   Relevant Rating       The Reference Obligation is a
secured obligation, but is not a Second Lien Obligation and is not Subordinate  
The rating by Moody's that is two rating subcategories above the rating assigned
by Moody's to the other obligation       The Reference Obligation is an
unsecured obligation or is a Second Lien Obligation, but is not Subordinate  
The rating by Moody's that is one rating subcategory above the rating assigned
by Moody's to the other obligation       The Reference Obligation is Subordinate
  The rating assigned by Moody's to the other obligation



 

(vi)if a rating cannot be assigned pursuant to clauses (i) through (v), the
Moody's Rating may be determined using any of the methods below:

 

(A)for up to 10% of the Portfolio Target Amount, Counterparty may apply to
Moody's for a shadow rating or public rating of such Reference Obligation, which
shall then be the Moody's Rating (and Counterparty may deem the Moody's Rating
of such Reference Obligation to be "B3" pending receipt of such shadow rating or
public rating, as the case may be); provided that (x) a Reference Obligation
will not be included in the 10% limit of the Portfolio Target Amount if
Counterparty has assigned a rating to such Reference Obligation in accordance
with clause (B) below and (y) upon receipt of a shadow rating or public rating,
as the case may be, such Reference Obligation will not be included in the 10%
limit of the Portfolio Target Amount;

 

(B)for up to 10% of the Portfolio Target Amount, if there is a private rating of
an obligor that has been provided by Moody's to Citibank and Counterparty,
Counterparty may impute a Moody's Rating that corresponds to such private
rating; provided that a Reference Obligation will not be included in the 10%
limit of the Portfolio Target Amount if Counterparty has applied to Moody's for
a shadow rating; or

 

(C)for up to 10% of the Portfolio Target Amount, the Moody's Rating may be
determined in accordance with the methodologies for establishing the S&P Rating
except that the Moody's Rating of such obligation will be (1) one sub-category
below the Moody's equivalent of the S&P Rating if such S&P Rating is "BBB-" or
higher and (2) two subcategories below the Moody's equivalent of the S&P Rating
if such S&P Rating is "BB+" or lower.

 

For purposes of the foregoing, a "private rating" shall refer to a rating
obtained by Citibank, by Counterparty or by or on behalf of an obligor on a
Reference Obligation that is not disseminated publicly; whereas a "shadow
rating" shall refer to a credit estimate obtained upon application of
Counterparty or a holder of a Reference Obligation. Any private rating or shadow
rating shall be required to be refreshed annually. If Counterparty applies to
Moody's for a shadow rating or public rating of a Reference Obligation,
Counterparty shall provide evidence to Citibank of such application and shall
notify Citibank of the expected rating. Counterparty shall notify Citibank of
the shadow rating or public rating assigned by Moody's to a Reference
Obligation.

 

Confirmation – Annex A

 

 

 

  

"Net Collateral Value" means, as of any date of determination, an amount equal
to (a) the aggregate Value (as defined in the Credit Support Annex) on such date
of all Posted Credit Support (as so defined) held by Citibank as Secured Party
(as so defined) plus (b) the aggregate of all Unrealized Capital Gains on such
date with respect to the Reference Portfolio minus (c) the aggregate of all
Unrealized Capital Losses on such date with respect to the Reference Portfolio.

 

"Net Collateral Value Percentage" means, as of any date of determination, an
amount (expressed as a percentage) equal to (a) the Net Collateral Value on such
date divided by (b) the Portfolio Notional Amount on such date.

 

"Non-Standard Reference Obligation" means any Reference Obligation whose
inclusion in the Reference Portfolio (other than as a "Non-Standard Reference
Obligation") would not on the related Obligation Trade Date satisfy one or more
of clauses (viii) through (xii) of the Obligation Criteria.

 

"Portfolio Target Amount" means (a) during the Ramp-Up Period and the Ramp-Down
Period, the Maximum Portfolio Notional Amount, (b) at any other time, the
Portfolio Notional Amount; provided that, for purposes of clauses (iv) and (v)
of the Portfolio Criteria, the Portfolio Target Amount on any date of
determination shall be reduced by the sum of the Notional Amounts for all Excess
Concentration Obligations as of such date.

 

"Rate Payments" means Counterparty First Floating Amounts, Counterparty Second
Floating Amounts and Citibank Fixed Amounts.

 

"Revolving Reference Obligation" means a Reference Obligation that (a) requires
the holder thereof to make one or more future advances to the borrower under the
instrument or agreement pursuant to which such Reference Obligation was issued
or created, (b) specifies a maximum aggregate amount that can be borrowed and
(c) permits, during any period on or after the date on which the holder thereof
acquires such Reference Obligation, the re-borrowing of any amount previously
repaid; provided that, on the date that all commitments by the holder thereof to
make advances to the borrower under such Revolving Reference Obligation expire
or are terminated or reduced to zero, such Reference Obligation shall cease to
be a Revolving Reference Obligation.

 

"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, or any successor thereto.

 

S&P Rating means, with respect to a Reference Obligation:

 

(i)if the Reference Obligation itself is rated by S&P (including pursuant to any
credit estimate), such rating,

 

(ii)if the foregoing paragraph is not applicable, then, if the Reference
Obligation is a Loan and the related Reference Entity has a corporate issuer
rating by S&P, the rating specified in the applicable row of the table below
under "Relevant Rating" opposite the row in the table below that describes such
Loan:

 



Loan   Relevant Rating       The Loan is a secured obligation, but is not a
Second Lien Obligation and is not Subordinate   The rating by S&P that is one
rating subcategory above such corporate issuer rating       The Loan is an
unsecured obligation or is a Second   The rating by S&P that is one rating
subcategory



 

Confirmation – Annex A

 

 

 

 



Lien Obligation, but is not Subordinate   below such corporate issuer rating    
  The Loan is Subordinate   The rating by S&P that is two rating subcategories
below such corporate issuer rating



 

(iii)if the foregoing paragraphs are not applicable, but there is a rating by
S&P on a secured obligation of the Reference Entity that is not a Second Lien
Obligation and is not Subordinate (the "other obligation"), the rating specified
in the applicable row of the table below under "Relevant Rating" opposite the
row in the table below that describes such Reference Obligation:

 



Reference Obligation   Relevant Rating       The Reference Obligation is a
secured obligation, but is not a Second Lien Obligation and is not   The rating
assigned by S&P to the other obligation Subordinate           The Reference
Obligation is an unsecured obligation or is a Second Lien Obligation, but is not
Subordinate   The rating by S&P that is one rating subcategory below the rating
assigned by S&P to the other obligation       The Reference Obligation is
Subordinate   The rating by S&P that is two rating subcategories below the
rating assigned by S&P to the other obligation



 

(iv)if the foregoing paragraphs are not applicable, but there is a rating by S&P
on an unsecured obligation of the Reference Entity (or, failing that, an
obligation that is a Second Lien Obligation) but is not Subordinate (the "other
obligation"), the rating specified in the applicable row of the table below
under "Relevant Rating" opposite the row in the table below that describes such
Reference Obligation:

 



Reference Obligation   Relevant Rating       The Reference Obligation is a
secured obligation, but is not a Second Lien Obligation and is not Subordinate  
The rating by S&P that is one rating subcategory above the rating assigned by
S&P to the other obligation       The Reference Obligation is an unsecured
obligation or is a Second Lien Obligation, but is not Subordinate   The rating
assigned by S&P to the other obligation       The Reference Obligation is
Subordinate   The rating by S&P that is one rating subcategory below the rating
assigned by S&P to the other obligation



 

(v)if the foregoing paragraphs are not applicable, but there is a rating by S&P
on an obligation of the Reference Entity that is Subordinate (the "other
obligation"), the rating specified in the applicable

 

Confirmation – Annex A

 

 

 

  

row of the table below under "Relevant Rating" opposite the row in the table
below that describes such Reference Obligation:

 



Reference Obligation   Relevant Rating       The Reference Obligation is a
secured obligation, but is not a Second Lien Obligation and is not Subordinate  
The rating by S&P that is two rating subcategories above the rating assigned by
S&P to the other obligation       The Reference Obligation is an unsecured
obligation or is a Second Lien Obligation, but is not Subordinate   The rating
by S&P that is one rating subcategory above the rating assigned by S&P to the
other obligation       The Reference Obligation is Subordinate   The rating
assigned by S&P to the other obligation



 

(vi)if the foregoing paragraphs are not applicable, then the S&P Rating shall be
"CC"; provided that:

 

(A)     if application has been made to S&P to rate a Reference Obligation and
such Reference Obligation has a Moody's Rating, then the S&P Rating with respect
to such Reference Obligation shall, pending the receipt of such rating from S&P,
be equal to the S&P Rating that is equivalent to such Moody's Rating and (y)
Reference Obligations in the Reference Portfolio constituting no more, by
aggregate Notional Amount, than 10% of the Portfolio Target Amount may be given
a S&P Rating based on a rating given by Moody's as provided in clause (x) (after
giving effect to the addition of the relevant Reference Obligation, if
applicable); and

 

(B)   for up to 10% of the Portfolio Target Amount, the S&P Rating may be
determined in accordance with the methodologies for establishing the Moody's
Rating except that the S&P Rating of such obligation will be (1) one
sub-category below the S&P equivalent of the Moody's Rating if such Moody's
Rating is "Baa3" or higher and (2) two sub-categories below the S&P equivalent
of the Moody's Rating if such Moody's Rating is "Ba1" or lower

 

"Second Lien Obligation" means a Loan that is secured by collateral, but as to
which the beneficiary or beneficiaries of such collateral security agree for the
benefit of the holder or holders of other indebtedness secured by the same
collateral ("First Lien Debt") as to one or more of the following: (1) to defer
their right to enforce such collateral security either permanently or for a
specified period of time while First Lien Debt is outstanding, (2) to permit a
holder or holders of First Lien Debt to sell such collateral free and clear of
the security in favor of such beneficiary or beneficiaries, (3) not to object to
sales of assets by the obligor on such Loan following the commencement of a
bankruptcy or other insolvency proceeding with respect to such obligor or to an
application by the holder or holders of First Lien Debt to obtain adequate
protection in any such proceeding and (4) not to contest the creation, validity,
perfection or priority of First Lien Debt.

 

"Subordinate" means, with respect to an obligation (the "Subordinated
Obligation") and another obligation of the obligor thereon to which such
obligation is being compared (the "Senior Obligation"), a contractual, trust or
similar arrangement (without regard to the existence of preferred creditors
arising by operation of law or to collateral, credit support, lien or other
credit enhancement arrangements or provisions regarding the application of
proceeds of any of the foregoing) providing that (i) upon the liquidation,
dissolution, reorganization or winding up of the obligor, claims of the holders
of the Senior Obligation will be satisfied prior to the claims of the holders of
the Subordinated Obligation or (ii) the holders of the Subordinated Obligation
will not be entitled to receive or retain payments in respect of their

 

Confirmation – Annex A

 

 

 

  

claims against the obligor at any time that the obligor is in payment arrears or
is otherwise in default under the Senior Obligation.

 

"Term Obligation" means any Reference Obligation that is not a Committed
Obligation.

 

"Terminated Obligation" means any Reference Obligation or portion of any
Reference Obligation that is terminated pursuant to Clause 3.

 

"Termination Settlement Date" means, for any Terminated Obligation, the date
customary for settlement, substantially in accordance with the then-current
market practice in the principal market for such Terminated Obligation (as
determined by the Calculation Agent), of the sale of such Terminated Obligation
with the trade date for such sale occurring on the related Termination Trade
Date.

 

"Termination Threshold" means, on any date of determination from and including
the Effective Date, the Cure Threshold minus 5%.

 

"Termination Trade Date" means, with respect to any Terminated Obligation, the
date so designated in the related Accelerated Termination Notice; provided that:

 

(a)except as provided in the following paragraph (b), if the related Final Price
is not determined in accordance with Clause 4(a), the "Termination Trade Date"
will be the bid submission deadline for the Firm Bid or combination of Firm Bids
for all of the Reference Amount of such Terminated Obligation that are to be the
basis for determining the Final Price of such Terminated Obligation as
designated by the Calculation Agent in order to cause the related Total Return
Payment Date to occur as promptly as practicable (in the discretion of the
Calculation Agent) after the date originally designated as the "Termination
Trade Date" pursuant to Clause 3; and

 

(b)in respect of the Scheduled Termination Date, if the related Final Price is
not determined in accordance with Clause 4(a), the "Termination Trade Date" will
be the date so designated by the Calculation Agent in its discretion, occurring
during the 30 calendar days preceding the Scheduled Termination Date (or earlier
in the case of any Terminated Obligation determined by the Calculation Agent in
its sole discretion to be a distressed loan or other obligation) in a manner
reasonably likely to cause the final Total Return Payment Date to occur on the
Scheduled Termination Date.

 

The Calculation Agent shall notify the parties of any Termination Trade Date
designated by it pursuant to the foregoing proviso.

 

"Total Return Payment Date" means, with respect to any Terminated Obligation or
Repaid Obligation, the fifth Business Day next succeeding the last day of the
Monthly Period during which the related Obligation Termination Date occurs.

 

"Unrealized Capital Gain" means, with respect to any Reference Obligation, if
the Current Price of such Reference Obligation is greater than the Initial Price
in relation to such Reference Obligation, then (a) such Current Price minus such
Initial Price multiplied by (b) the Reference Amount of such Reference
Obligation. For purposes of computing any Unrealized Capital Gain, a Repaid
Obligation or Terminated Obligation will be deemed to continue to be outstanding
in an amount equal to its Reference Amount until (but excluding) the related
Total Return Payment Date (and after the determination of the related Final
Price will have a Current Price equal to such Final Price).

 

Confirmation – Annex A

 

 

 

  

"Unrealized Capital Loss" means, with respect to any Reference Obligation, if
the Initial Price in relation to such Reference Obligation is greater than the
Current Price of such Reference Obligation, then (a) such Initial Price minus
such Current Price multiplied by (b) the Reference Amount of such Reference
Obligation. For purposes of computing any Unrealized Capital Loss, a Repaid
Obligation or Terminated Obligation will be deemed to continue to be outstanding
in an amount equal to its Reference Amount until (but excluding) the related
Total Return Payment Date (and after the determination of the related Final
Price will have a Current Price equal to such Final Price).

 

Confirmation – Annex A

 

 

 

  

ANNEX I

 

REFERENCE PORTFOLIO

 



                            Independent             Outstanding   Initial  
Obligation   Obligation   Amount Reference   Reference   Reference   Principal  
Price   Trade   Settlement   Percentage Obligation   Entity   Amount   Amount  
(%)   Date   Date   (%)                              



 

Confirmation – Annex I

 

 

 

  

ANNEX II

 

OBLIGATION CRITERIA

 

The "Obligation Criteria" are as follows:

 

(i)The obligation is a Loan.

 

(ii)The obligation is denominated in USD.

 

(iii)The obligation constitutes a legal, valid, binding and enforceable
obligation of the applicable Reference Entity, enforceable against such person
in accordance with its terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors' rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)).

 

(iv)Except for any Delayed Drawdown Reference Obligation or Revolving Reference
Obligation, the obligation does not require any future advances to be made to
the related issuer or obligor on or after the Obligation Trade Date.

 

(v)On the Obligation Trade Date, the obligation is in the form of, and is
treated as, indebtedness for U.S. Federal income tax purposes.

 

(vi)Transfers thereof on the Obligation Trade Date may be effected pursuant to
the Standard Terms and Conditions for Par/Near Par Trade Confirmations and not
the Standard Terms and Conditions for Distressed Trade Confirmations, in each
case as published by the LSTA and as in effect on the Obligation Trade Date.

 

(vii)The obligation is not Subordinate.

 

(viii)Except for any Non-Standard Reference Obligation, the obligation is not a
Second Lien Obligation.

 

(ix)Except for any Non-Standard Reference Obligation, the obligation has as of
the Obligation Trade Date a Moody's Rating of at least "B2" and an S&P Rating of
at least "B".

 

(x)Except for any Non-Standard Reference Obligation, on the Obligation Trade
Date the obligation is part of a fungible class of debt obligations (as to
issuance date and all economic terms) of at least USD150,000,000.

 

(xi)Except for any Non-Standard Reference Obligation, the obligation has an
Initial Price as of the Obligation Trade Date of at least 80%.

 

(xii)Except for any Non-Standard Reference Obligation, the obligation on the
Obligation Trade Date either (x) is the subject of at least two bid quotations
from nationally recognized independent dealers in the related obligation as
reported on a nationally recognized pricing service or (y) satisfies each of the
following two conditions: (A) the obligation was originated not more than 30
days prior to the Obligation Trade Date and (B) the obligation is the subject of
at least one bid quotation from a nationally recognized independent dealer in
the related obligation as reported on a nationally recognized pricing service.

 

Confirmation – Annex II

 

 

 

  

PORTFOLIO CRITERIA

 

The "Portfolio Criteria" are as follows:

 

(i)The Portfolio Notional Amount does not exceed the Maximum Portfolio Notional
Amount.

 

(ii)The sum of the Notional Amounts for all Reference Obligations that are
Committed Obligations does not exceed 10% of the Portfolio Target Amount.

 

(iii)The sum of the Notional Amounts for all Reference Obligations that are
Non-Standard Reference Obligations does not exceed 20% of the Portfolio Target
Amount.

 

(iv)The sum of the Notional Amounts for Reference Obligations (other than any
Excess Concentration Obligation so long as the sum of the Notional Amounts for
Reference Obligations of any single Reference Entity or any of its Affiliates
does not exceed 10% of the Portfolio Target Amount) of any single Reference
Entity or any of its Affiliates does not exceed 5% of the Portfolio Target
Amount.

 

(v)The sum of the Notional Amounts for Reference Obligations (other than any
Excess Concentration Obligation) of Reference Entities in any single Moody's
Industry Classification Group does not exceed 15% of the Portfolio Target
Amount.

 

(vi)After the Ramp-Up Period and prior to the Ramp-Down Period, the Reference
Portfolio has a Weighted Average Rating of at most 3,100.For purposes hereof:

 

"Moody's Industry Classification Groups" means each of the categories set forth
in Table 1 below.

 

"Weighted Average Rating" means, as of any date of determination, the number
obtained by (a) multiplying the Notional Amount of each Reference Obligation by
the applicable Rating Factor (as set forth in Table 2 below) for the related
Reference Entity; (b) summing the products obtained in clause (a) for all
Reference Obligations; and (c) dividing the sum obtained in clause (b) by the
aggregate of the Notional Amounts of all Reference Obligations.

 

Confirmation – Annex II

 

 

 

  

TABLE 1

 

MOODY'S INDUSTRY CLASSIFICATION GROUPS

 



Aerospace & Defense Automotive Banking, Finance, Insurance and Real Estate
Beverage, Food, & Tobacco Capital Equipment Chemicals, Plastics, & Rubber
Construction & Building Consumer goods: durable Consumer goods: non-durable
Containers, Packaging, & Glass Energy: Electricity Energy: Oil & Gas
Environmental Industries Forest Products & Paper Healthcare & Pharmaceuticals
High Tech Industries Hotel, Gaming, & Leisure Media: Advertising, Printing &
Publishing Media: Broadcasting & Subscription Media: Diversified & Production
Metals & Mining Retail Services: Business Services: Consumer Sovereign & Public
Finance Telecommunications Transportation: Cargo Transportation: Consumer
Utilities: Electric Utilities: Oil & Gas Utilities: Water Wholesale







 

Confirmation – Annex II

 

 

 

  

TABLE 2

 

RATING FACTORS

 



Moody's Rating   Rating Factor Aaa   1 Aa1   10 Aa2   20 Aa3   40 A1   70 A2  
120 A3   180 Baa1   260 Baa2   360 Baa3   610 Ba1   940 Ba2   1,350 Ba3   1,766
B1   2,220 B2   2,720 B3   3,490 Caa1   4,770 Caa2   6,500 Caa3   8,070 Below
Caa3   10,000



 

Confirmation – Annex II

 

 

 

  

ANNEX III

 

APPROVED BUYERS

 



Bank of America, NA The Bank of Montreal The Bank of New York Mellon, N.A.
Barclays Bank plc BNP Paribas Citibank, N.A. Credit Agricole S.A. Canadian
Imperial Bank of Commerce Credit Suisse Deutsche Bank AG Goldman Sachs & Co.
HSBC Bank JPMorgan Chase Bank, N.A. Morgan Stanley & Co. Natixis Northern Trust
Company Royal Bank of Canada The Royal Bank of Scotland plc Scotia Capital
Societe Generale The Toronto-Dominion Bank UBS AG U.S. Bank, National
Association Wells Fargo Bank, National Association



 

Confirmation – Annex III

 

 

